Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jianing G. Yu, Attorney for Applicant, Registration No. 74,296 on 06 August 2021.

The application has been amended as follows: 
Claim 1 includes the allowable subject matter of claim 6.
Claim 6 is cancelled.
Claims 7 and 22 depend from claim 1.
1. (Currently Amended) A substrate structure, comprising: 
a substrate having a first surface; 
an encapsulating layer disposed on the substrate, the encapsulating layer having a first surface and an opening exposing the first surface of the substrate; 
a redistribution structure disposed on the first surface of the substrate and extending into the opening of the encapsulating layer, wherein the opening has a gap in 
Claim 6. Cancelled.
7. (Currently Amended) The substrate structure of claim 1, wherein the redistribution structure is disposed on the first surface of the support ring, the first surface of the encapsulating layer and the first surface of the substrate. 
22. (Currently Amended) The substrate structure of claim 1, wherein the support ring includes a-6- 4810-9410-5070.1Atty. Dkt. No. 102351-1506A01727/US9509thermally conductive material.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 7-15, 21-23 and 25-27 are allowed over the prior art of record. 
Yu et al. US 2015/0228632 and Yu et al. US 2015/0170937 are cited here as analogous art. 
Yu et al. 2015/0228632 Figs. 7-8 teaches a substrate structure, comprising: a substrate (106) having a first surface; an encapsulating layer (120) disposed on the substrate (106), the encapsulating layer (120) having a first surface and an opening exposing the first surface of the substrate; and a redistribution structure (122, 124, 126, 128, 130) disposed on the first surface of the substrate (106) and extending into the opening of the encapsulating layer (120), wherein the opening has a gap in elevation 
Yu et al. US 2015/0170937 Figs. 8-10 Yu teaches a substrate structure, comprising: a substrate (110) having a first surface; an encapsulating layer (150) disposed on the substrate (110), the encapsulating layer (150) having a first surface and an opening exposing the first surface of the substrate; and a redistribution structure (160,170) disposed on the first surface of the substrate (110) and extending into the opening of the encapsulating layer (150), wherein the opening has a gap in elevation between the first surface of the substrate (110) and the first surface of the encapsulating layer (150).
Yu et al. US 2015/0228632 and Yu et al. US 2015/0170937 neither anticipates nor renders obvious a support ring sealed in the encapsulating layer and laterally encompassing the substrate, wherein the support ring has a first surface, the first surface of the support ring being substantially level with the first surface of the encapsulating layer in combination with the remaining elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898